Citation Nr: 0108484	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral flat feet.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from August 1993 to October 
1998.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In the September 1999 
rating decision, the RO granted service connection for and 
assigned a noncompensable disability evaluation for bilateral 
flat feet, a 10 percent disability evaluation for 
patellofemoral syndrome of the right knee and a 10 percent 
disability evaluation for patellofemoral syndrome of the left 
knee effective October 5, 1998.  In a February 2000 Statement 
of the Case (SOC), the RO increased the veteran's disability 
evaluation for bilateral flat feet to 10 percent.  


REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 10 percent for bilateral flat feet, 
an initial disability evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee and an initial 
disability evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee.  Because the 
veteran has appealed the original assignment of disability 
evaluations following the initial grant of service connection 
for bilateral flat feet and patellofemoral syndrome of the 
right and left knees, the severity of the disabilities at 
issue are to be considered during the entire period from the 
initial assignment of the disability ratings to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating in an original claim, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Id., 12 
Vet. App. at 126.  However, based on a review of the evidence 
in this case, the Board finds that additional development is 
necessary in order to adjudicate fairly the veteran's appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

A review of the claims file shows that the veteran's service 
medical records are incomplete.  In this regard, the Board 
notes that the veteran had active service from August 1993 to 
October 1998.  In statements from the veteran dated in August 
1999 and October 1999, the veteran indicated that his 
"prior" medical records were misplaced and that attempts to 
obtain these records had been unsuccessful.  The only 
available service medical records are dated from March 1997 
to September 1998.  The veteran indicated that while his 
available service records would be sufficient evidence to 
substantiate his claims, the missing records would be helpful 
to his claims.  In reviewing the claims file, there is no 
indication that the RO ever attempted to obtain a complete 
copy of the veteran's service medical records.  
The United States Court of Appeals for Veterans Claims has 
held that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to attempt 
to obtain a complete copy of the veteran's service medical 
records.  Once a complete copy of the veteran's service 
medical records have been obtained a thorough review of these 
records as well as other medical evidence of record should be 
conducted in an effort to determine if the veteran is 
entitled to staged ratings for his service-connected 
disabilities.  In this regard, the Board notes that the 
veteran was last afforded a VA examination in December 1999.  
In order to determine the current level of severity of the 
veteran's service connected disabilities, the Board concludes 
that the veteran should be afforded a VA examination while 
this matter is in remand status.  

Additional development of the record consistent with VA's 
duty to assist the veteran in development of the facts 
pertinent to his claims is required and would be helpful in 
the adjudication of the appeal.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to associate with the claims file 
a complete copy of the veteran's service 
medical records.  The RO's efforts to 
obtain the veteran's service records 
should be documented in the record and 
the RO should adhere to the directives 
regarding obtaining records from a 
Federal agency as set forth in the 
Veterans Claims Assistance Act of 2000. 

2.  The veteran should be afforded a VA 
examination, for the purpose of assessing 
the current degree of impairment 
resulting from his service-connected 
disabilities.  Before examining the 
veteran, the examiner should carefully 
review the veteran's claims folder and a 
copy of this remand.  All indicated 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's service-connected disabilities 
and the examiner should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the appropriate rating criteria 
(38 C.F.R. § 4.71a, Diagnostic Code 5262 
and Diagnostic Code 5276).  Consideration 
should also be given to the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995) for additional functional loss 
due to any of the factors set forth under 
38 C.F.R. §§ 4.40 and 4.45.  The examiner 
should also comment on the impact that 
the veteran's service-connected 
disabilities have on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner should provide a detailed 
rationale for all opinions expressed. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If any determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto before the case is 
returned to the Board for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





